Citation Nr: 1708513	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  09-36 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease of L5-S1.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to October 1974, with additional service in the Texas Army National Guard from June 1976 to February 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reopened the Veteran's previously denied claim of service connection for a low back disability (residuals of dorsal strain and a low back injury with degenerative disc disease at L5-S1) and denied this claim on the merits.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript of the hearing is of record.

The Veteran originally claimed service connection for a back disorder in January 1991.  In a November 1991 rating decision, the RO denied his claim.  The Veteran appealed this denial to the Board, which in a November 1994 decision, denied the Veteran's claim as well.  The Veteran attempted to reopen his claim to service connection in August 2005, but in a January 2006 rating decision, his claim was denied. 38 U.S.C.A. § 7105(c).  In June 2007, the Veteran again filed a claim to reopen service connection.  As indicated, the RO granted the claim in the December 2007 rating decision on appeal, which also denied the underlying claim to service connection. 

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, in July 2012, the Board addressed the issue of whether new and material evidence had been received to reopen the Veteran's claim of service connection for a lumbar spine disability.  The Board decided that the record did contain such evidence, and then remanded the claim for additional development.  The requested development was completed, and in a March 2013 decision, the Board denied the Veteran's service connection claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In August 2013, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand (JMR).  An Order of the Court dated August 30, 2013 granted the motion, vacated the Board's March 2013 decision, and remanded the case to the Board.

In April 2014, the Board remanded the Veteran's claim.  The Veteran's claims folder was thereafter returned to the Board, and in a March 2016 decision, the Board denied the Veteran's service connection claim.  The Veteran appealed the Board's decision to the Court.  In November 2016, counsel for the Veteran and the Secretary of VA filed a JMR.  An Order of the Court dated November 3, 2016 granted the motion, vacated the Board's March 2016 decision, and remanded the case to the Board.  The Veteran's claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The November 2016 JMR initially noted that the Board did not address a statement dated April 2007 by Dr. M.S. in which he determined that the Veteran's current lumbar spine disability is related to his service.  Further, the Board did not provide adequate reasons or bases that a June 2014 VA medical opinion that noted the Veteran's current lumbar spine disability is not related to service was adequate to satisfy VA's duty to assist.  Specifically, the VA examiner cited postservice injuries to the Veteran's thoracic spine in determining the Veteran's current lumbar spine disability is not related to his in-service back injury.  Moreover, the examiner did not articulate why the postservice injuries to the thoracic spine would be germane to whether a current lumbar spine disability is related to an in-service low back injury.  Additionally, the JMR noted the Veteran's contention that it did not appear the June 2014 VA examiner had any orthopedic training.  

As indicated above, the Veteran's claims folder was forwarded to a VA examiner in June 2014 for a medical opinion as to the etiology of the Veteran's current lumbar spine disability.  After review of the claims folder, the examiner concluded that it is less likely than not that the Veteran's current lumbar spine disability diagnosed as degenerative joint disease with degenerative disk disease, lumbosacral spine, status post surgical repair x2 is related to service.  In support of the opinion, the examiner documented an August 1983 medical record noting "sharp pain in his midback" after shoveling and a January 1985 record noting the Veteran "felt a sharp painful pop in his mid back ... on both the mid and lower thoracic region."  

As discussed in the November 2016 JMR, the June 2014 VA examiner did not reconcile why the postservice injuries to the Veteran's thoracic spine referenced above would indicate why the Veteran's current lumbar spine disability is not related to service.  Also, the Board notes that it is unclear as to whether the June 2014 VA examiner has orthopedic training.  Indeed, the examiner did not specify and the medical opinion does not otherwise document such training.  In light of the foregoing, the Board finds that an additional opinion should be obtained on remand by a medical professional with training in orthopedics as to whether the Veteran has a current lumbar spine disability related to service.  

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims folder to a VA medical professional with training in the field of orthopedics for an opinion as to the etiology of the Veteran's current lumbar spine disability.  

Based on a review of the claims folder, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current low back disability diagnosed as degenerative joint disease with degenerative disk disease, lumbosacral spine, status post surgical repair x2 is related to his service, to include his injury in August 1974 when he fell during a training exercise.

In rendering the requested opinion, the VA examiner is asked to consider the Veteran's report of his in-service injury in August 1974, as well as his complaints of continued low back pain following service as well as postservice private treatment records documenting treatment for such.  The examiner should also consider the private treatment records dated between 1980 and 2004 that detail post-service, job-related back injuries due to falling, lifting a heavy gate, lifting tires, shoveling, loading trash, working as a farm hand, and driving a tractor trailer.  Specifically, the examiner should address injuries to the Veteran's thoracic spine in an August 1983 medical record noting "sharp pain in his midback" after shoveling, and a January 1985 record noting the Veteran "felt a sharp painful pop in his mid back ... on both the mid and lower thoracic region" and opine as to whether such injuries are germane as to whether the Veteran's current lumbar spine disability is related to service.  

Additionally, the examiner should address the April 2007 opinion by Dr. M.S. in which he opined that the Veteran's current back pain is at least as likely as not related to the Veteran's in-service back injury. 




All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If the examiner determines that an examination of the Veteran is necessary, an examination should be scheduled.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




